NOT FOR PUBLICATION                         FILED
                    UNITED STATES COURT OF APPEALS                         JUL 1 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT

JEFFREY GRAY THOMAS,                            No. 19-56461

                Appellant,                      D.C. No. 2:18-cv-05804-JGB

 v.
                                                MEMORANDUM*
ALBANY INVESTMENT PROPERTIES,
LLC,

                Appellee.

                   Appeal from the United States District Court
                       for the Central District of California
                    Jesus G. Bernal, District Judge, Presiding

                              Submitted June 21, 2021**

Before:      SILVERMAN, WATFORD, and BENNETT, Circuit Judges.

      Jeffrey Gray Thomas appeals pro se from the district court’s order

dismissing his bankruptcy appeal for failure to file required documents. We have

jurisdiction under 28 U.S.C. §§ 158(d) and 1291. We review for an abuse of

discretion. Fitzsimmons v. Nolden (In re Fitzsimmons), 920 F.2d 1468, 1471 (9th


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Cir. 1990). We affirm.

      The district court did not abuse its discretion by dismissing Thomas’s appeal

for failure to file all of the documents required by Federal Rule of Bankruptcy

Procedure 8009, after providing additional time and multiple warnings that failure

to do so would result in dismissal. See Fed. R. Bankr. P. 8003(a)(2) (an appellant’s

failure to take steps to prosecute a bankruptcy appeal may be grounds for

dismissal); Greco v. Stubenberg, 859 F.2d 1401, 1404 (9th Cir. 1988) (court must

show it had sufficiently considered and exhausted alternatives to dismissal).

      The district court did not abuse its discretion by denying Thomas’s motion

to reopen the appeal because Thomas failed to establish grounds for such relief.

See Fed. R. Bankr. P. 8022(a)(2); United States v. Fowler (In re Fowler), 394 F.3d

1208, 1214-15 (9th Cir. 2005) (setting forth standard of review).

      We reject as without merit Thomas’s contention that the district court should

have construed his motion to reopen as a motion for reconsideration under Federal

Rule of Civil Procedure 60(b). See Fed. R. Bankr. P. 8001(a) (Part VIII rules

govern procedure in a United States district court on appeal from an order of a

bankruptcy court).

      Because we affirm the district court’s order dismissing the appeal, we do not

consider Thomas’s challenges to the bankruptcy court’s order disallowing his

claims.


                                         2                                      19-56461
      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                          3                                       19-56461